Title: From George Washington to Bryan Fairfax, 25 September 1777
From: Washington, George
To: Fairfax, Bryan



Dear Sir,
Camp, near Pottsgrove [Pa.] Septr 25th 1777.

Despairing of seeing the bearer again, I wrote an answer to your favour from the Conestoga Waggon (without date) yesterday; and put it into the hands of a Man who faithfully promised to deliver it—since wch your own Messenger has called upon me, & that you may have two chances of getting my passport to the Camp, you will receive one under this cover.
In my Letter of yesterday I assurd you, and assurd you with truth, that the difference in our political Sentiments had made no change in my friendship for you—I esteem, and revere, every Man who acts from principle as I am perswaded you do; and shall ever contribute my aid to facilitate any Inclination you may wish to endulge, as I am satisfied that that honr which I have ever found you scrupulously observant of, will never be departed from. I shall add no more, because in the first place, I have very little leizure, & in the next, because I conceive it unnecessary to multiply words to proove that with sincere regard I am Dr Sir Yr Most Obedt & Affe

Go: Washington

